Court of Appeals
                           Sixth Appellate District of Texas

                                      JUDGMENT


Johnny Len Kellogg, Appellant                             Appeal from the 124th District Court of
                                                          Gregg County, Texas (Tr. Ct. No. 51825-
No. 06-21-00058-CR           v.                           B). Memorandum Opinion delivered by
                                                          Justice Stevens, Chief Justice Morriss and
The State of Texas, Appellee                              Justice Carter* participating.      *Justice
                                                          Carter, Retired, Sitting by Assignment.

        As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the bill of costs by deleting the time
payment fee of $15.00, by deleting the phrase “[a]n additional time payment fee of $25.00 will
be assessed if any part of a fine, court costs, or restitution is paid on or after the 31st day after the
date the judgment assessing the fine, court costs, or restitution is entered,” and to reflect total
court costs of $380.00. We modify the trial court’s judgment to reflect court costs of $340.00
and to reflect that the statute of offense is Article 62.102(b)(2) of the Texas Code of Criminal
Procedure. As modified, the judgment of the trial court is affirmed.
        We note that the appellant, Johnny Len Kellogg, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.
                                                          RENDERED MARCH 2, 2022
                                                          BY ORDER OF THE COURT
                                                          JOSH R. MORRISS, III
                                                          CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk